Case 1:20-cr-00090-IMK-MJA Document 13 Filed 12/02/20 Page 1 of 4 PageID #: 26



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                  CRIMINAL NO. 1:20CR90
                                               (Judge Keeley)

CANDICE ADAMS,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 11),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On November 13, 2020, the defendant, Candice Adams (“Adams”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Information. Adams stated that she understood that the magistrate

judge is not a United States district judge, and consented to

pleading before the magistrate judge.        This Court had referred the

guilty     plea   to   the   magistrate   judge    for   the   purposes    of

administering the allocution pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether the

plea should be accepted.

      Based upon Adams’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Adams was

competent to enter a plea, that the plea was freely and voluntarily
Case 1:20-cr-00090-IMK-MJA Document 13 Filed 12/02/20 Page 2 of 4 PageID #: 27



USA v. ADAMS                                                       1:20CR90

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 11),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that she was aware of the nature of the charges against her

and the consequences of her plea, and that a factual basis existed

for the tendered plea. November 16, 2020, the magistrate judge

entered an Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 11) finding a factual basis for the

plea and recommended that this Court accept Adams’s plea of guilty

to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.         The parties did not file

any objections.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Adams’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count One of the Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                      2
Case 1:20-cr-00090-IMK-MJA Document 13 Filed 12/02/20 Page 3 of 4 PageID #: 28



USA v. ADAMS                                                       1:20CR90

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 11),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Adams and prepare a presentence report for the

Court;

       2.   The Government and Adams shall provide their versions of

the offense to the probation officer by December 10, 2020;

       3.   The presentence report shall be disclosed to Adams,

defense counsel, and the United States on or before February 3,

2021;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before February 17, 2021;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before February 24, 2021;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
Case 1:20-cr-00090-IMK-MJA Document 13 Filed 12/02/20 Page 4 of 4 PageID #: 29



USA v. ADAMS                                                       1:20CR90

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 11),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before February

17, 2021.

      The magistrate judge continued Adams on bond pursuant to the

Order Setting Conditions of Release entered on October 7, 2020, in

case number 1:20CR48-11 (dkt. no. 158).

      The   Court   will   conduct    the   sentencing   hearing    for   the

defendant on March 11, 2021 at 10:30 A.M. at the Clarksburg, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 2, 2020


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
